Title: From George Washington to Major General Horatio Gates, 14–16 November 1778
From: Washington, George
To: Gates, Horatio


  
    Sir
    Head Quarters Fredericksbg [N.Y.]14th[–16] Novemr 1778
  
I am favd with yours of the 7th. We are yet under as much uncertainty as ever respecting the evacuation of New York. My advices from Lord Stirling of the 11th say that another fleet of one hundred sail had collected at the watering place, and that they had some Hessians and troops of other kinds on board, but he does not mention the estimated number. He also adds that but few ships are left at New York, so that if the fleet above mentioned does not carry off the whole, a Garrison must of necessity remain or wait the arrival of more ships, which is not probable.
Inclosed you have a Resolve of Congress directing me to procure intelligence from Canada and Nova Scotia. I have laid a proper train to obtain the necessary information from Canada, but I must depend upon you, from your situation, to procure the best you can from Nova scotia. If you have an opportunity of getting any thing from Canada, I shall be glad you will do it, as, by comparing the two accounts, we may form a better judgment.
  
  
  
  No doubt proper advantage will be taken of the Winter to establish Magazines of Flour to the Eastward, which will not be so difficult now you are releived from the Convention Troops and the French Squadron. I am Sir Your most obt and hble Servt
  
    Go: Washington
  
  
16th I have your favr of the 10th and am obliged for your care of the Box committed to Colo. Harrison who is not yet arrived—nothing further from New York of any consequence.
  
